DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to amendment filed 4/25/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2-6 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaeffer (US 2013/0036273).
Regarding claim 2, Shaeffer discloses an address-buffer component (figures 1 and 6, buffer 125) for reading and steering first data from a first set of memory components to a memory controller and second data from a second set of memory components to the memory controller via a data-buffer component ([0019], Buffer 125 includes steering logic 140 and a related register 145, and steering logic 140 supports a module data interface 147 coupled to data groups DG[15:0] of interface 115 to communicate module data, and each of memory devices 120 includes eight banks and supports a memory data group MDG# that includes the same number of signal lines and supports e.g. the same signals and signaling schemes as each data group DG[15:0], read as data-buffer component on controller), the address-buffer component comprising: a primary control interface to receive primary commands and primary addresses from the memory controller ([0020], Buffer 125 additionally includes a module command interface 149 coupled to primary command interface PCA); and circuitry to selectively interpret the primary commands and the primary addresses and responsively convey: first secondary commands and first secondary addresses to the first set of memory components; second secondary commands and second secondary addresses to the second set of memory components ([0024], Buffer 125 relays both the activate and read commands to both rank groups RG[1:0] via respective secondary command interfaces SCA[1:0], i.e., command pair ACT1/RD_A thus retrieves column accesses Ax and Ay, each thirty-two bits wide by eight bits long, from respective rank groups RG0 and RG1; the subsequent command pair ACT2/RD_B similarly retrieves column accesses Bx and By from respective rank groups RG0 and RG1, and Buffer 125 combines column accesses Ax with Ay and Bx with By and presents them to primary data groups PDQ[1:0] as successive sixty-four (16.times.4) parallel eight-bit bursts); and data steering signals to the data-buffer component to direct the first data from the first set of memory components to the memory controller and the second data from the second set of memory components to the memory controller ([0023], steering logic 140 relays module commands from primary command interface PCA to both rank groups RG[1:0], and buffers signals between each of data groups DG[15:0] and a respective one of memory data groups MDG[15:0] such that one or more chip-select CS or other address or control signals on command interface PCA selects between ranks and rank groups to communicate data over secondary data-group interfaces).
	Regarding claim 3, Shaeffer discloses that a first secondary control interface to convey the first secondary commands to the first set of memory components; a second secondary control interface to convey the second secondary commands to the second set of memory components; and a communication interface to convey the data steering signals to the data-buffer component ([0028], steering logic 140 directs a first memory-access command ACT0 to rank group RG0 via secondary command interface SCA0, and directs a second memory-access command ACT1 to rank group RG1 via secondary command interface SCA1).
Regarding claims 4-5, Shaeffer discloses that the first secondary control interface includes a first secondary chip-select interface and the second secondary control interface includes a second secondary chip-select interface, and wherein the to selectively interpret command selectively disables one of the first and second secondary chip-select interfaces responsive to primary chip-select signals on the primary control interface in a first-width-data mode, wherein the to selectively interpret command selectively disables the one of the first and second secondary chip-select interfaces responsive to the primary chip-select signals ([0041], command-steering logic 615 directs commands either to both secondary command interfaces SCA[1:0] concurrently or to just one at a time depending on mode).
Regarding claim 6, Shaeffer discloses that the circuitry supports a first-width-data mode in which the circuitry successively conveys one of the first secondary addresses to the first set of memory components responsive to a first of the primary addresses and one of the second secondary addresses to the second set of memory components responsive to a second of the primary addresses ([0020], steering logic 140 can control both rank groups RG[1:0] together to support relatively wide).
	Regarding claims 9-10, Shaeffer discloses the primary control interface to receive a primary clock signal and distribute secondary clock signals to the first set of memory components, the second set of memory components, and the data-buffer component (figure 2), wherein the address-buffer component buffers the primary clock signal to produce the secondary clock signals ([0023], signal buffer 125 is programmable to select which control signal or signals distinguish between ranks and/or ranks groups and control signals can be time multiplexed, i.e., one of two memory devices sharing a common chip-select line can be programmed to wait one command time slot before responding to the chip-select).
Regarding claim 11, Shaeffer teaches that the data steering signals comprise termination control signals ([0032], steering logic 140 directs activate commands received on primary command interface PCA to a rank within either of rank groups RG0 or RG1 depending upon, e.g., a specified row address or chip select signal, which covers termination control signals).
Regarding claims 12-13, Shaeffer teaches that the circuitry copies command bits of the primary commands and conveys the copied command bits to the first secondary commands and the second secondary commands, , wherein the circuitry copies address bits of the primary addresses and conveys the copied address bits to the first secondary addresses and the second secondary addresses ([0029]-[0030], buffer 125 derives commands RDAx and RDAy from RD_A, and controller 110 can generate commands RDAx and RDAy directly).
Allowable Subject Matter
Claims 7-8 are allowed.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Shaeffer’s single buffer 12 cannot be both the ”address buffer component” and the “data buffer component” recited in claim 2, Examiner’s respectfully disagreed because Shaeffer, paragraph [0019] clearly discloses steering logic 140 supports a module data interface 147 coupled to data groups DG[15:0] of interface 115 to communicate module data, and a pair of memory data interfaces SDQ[1:0] coupled to respective rank groups RG[1:0] to communicate memory data, and each of memory devices 120 includes eight banks and supports a memory data group MDG# that includes the same number of signal lines and supports e.g. the same signals and signaling schemes as each data group DG[15:0] on controller 110, such that each data group DG[15:0] is functioning as data buffer component. Note claim 2 merely recites “an address-buffer component for reading and steering first data from a first set of memory components to a memory controller and second data from a second set of memory components to the memory controller via a data-buffer component” without specifically define the novel of data-buffer component. Thus, Shaeffer anticipates the broad claimed recitations. Claims 3-6 and 9-13 depend from claim 2 and therefore being anticipated by Shaeffer for at least the same reasons of claim 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133